Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the NOA in responses to Applicant’s amendments, remarks and “Terminal Disclaimer”  filed 05/06/2022. It is the current Patent Application was originally  filed 12/10/2020, in light of the Preliminary Amendments  filed 02/17/2021.
Claim(s) 21-40 are pending.
Claim(s) 21, 33 and 40  are independent.
Claim(s) 21 and 23-40 were Previously Presented.
Claim(s) 1-20 were previously cancelled.
Claim 22 has been amended.

In addition, the Claim(s) Objections [claim 22] and the nonstatutory double patenting rejection(s), which was previously presented in the O.A. dated 05/06/2022; is/are hereby withdrawn in light of the Applicant’s Terminal Disclaimer, filed and approved on 05/06/2022, in light of the amended to claim 22 to correct its dependency. 

		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
                                 

 Reason for Allowance
Claim(s) 21-40 are allowed: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
Fan et al., (“US 20130124953A1” filed 07/28/2010 [hereinafter “Fan”], relates to a method for producing web page content includes identifying blocks within a web page [Abstract]; In addition, Fan includes a block engine, that identifying blocks within a web page. A block is a visible region of a rendered web page that contains a visually distinct portion of the web page's content, such as text and/or image and its relative size and position with respect to other blocks [Para(s) 18-19]; where a text block is consecutive text segment followed by a line break. A text block may span multiple DOM nodes. Thus, block engine 12 wraps all leaf text nodes in the DOM with a new and unique tag such as "txt" [Para 22]; It is also noted that block engine 12 ensures that text blocks are associated with visual attributes such as: font size, font name, text color, background color, text alignment, regular character count, link character count and bold character count [Para 25]. However Fan fails to show, “....wherein each of the wrapping regions comprises the respective fragments of text from an electronic source document... generating a plurality of wrapping region groups, wherein each of the wrapping regions is added to a corresponding the wrapping region groups...wherein adding the plurality of wrapping region groups to a coordinate map...including selecting a first wrapping region group from the plurality wrapping region groups and  extending a boundary of the first wrapping region group on the coordinate map... that is determining that the extended boundary of the first wrapping region group intersects a second boundary of a second wrapping region group of the plurality wrapping region groups and determining a merge score for the second wrapping region group, that is determining based on the merge score for the second wrapping region group, whether to merge the second wrapping region group with the first wrapping region group, then generating one or more tables based on the determination whether to merge the second wrapping region group with the first wrapping region group; and providing an electronic output document comprising the one or more tables...” as recited...and support in the PGPUB No. 2010165956 in paragraph(s) 202-205...also Fig(s) 5A-D...also, See the remarks pages 1-2.

Steele et al., (“US20120311436A1” -filed 06/03/2011 [hereinafter “Steele”], relates to determining dimensions of a page layout area available to display the plurality of articles (e.g., a tabular score, a narrative score, and a label)… Para(s) 31 and 82-86. However Steele fails to show “....wherein each of the wrapping regions comprises the respective fragments of text from an electronic source document... generating a plurality of wrapping region groups, wherein each of the wrapping regions is added to a corresponding the wrapping region groups...wherein adding the plurality of wrapping region groups to a coordinate map...including selecting a first wrapping region group from the plurality wrapping region groups and  extending a boundary of the first wrapping region group on the coordinate map... that is determining that the extended boundary of the first wrapping region group intersects a second boundary of a second wrapping region group of the plurality wrapping region groups and determining a merge score for the second wrapping region group, that is determining based on the merge score for the second wrapping region group, whether to merge the second wrapping region group with the first wrapping region group, then generating one or more tables based on the determination whether to merge the second wrapping region group with the first wrapping region group; and providing an electronic output document comprising the one or more tables...” as recited...and support in the PGPUB No. 2010165956 in paragraph(s) 202-205..also Fig(s) 5A-D...also, See the remarks pages 1-2.

McGinnes et al., (“US20050289524A1” -filed 06/22/2005 [hereinafter “McGinnes”], relates to generating database table associated with the deduced relationship between the first business concept definition and the second business concept definition utilizing Microsoft Access database [Para(s) 27, 314, 353 and 454]. However McGinnes fails to, “....wherein each of the wrapping regions comprises the respective fragments of text from an electronic source document... generating a plurality of wrapping region groups, wherein each of the wrapping regions is added to a corresponding the wrapping region groups...wherein adding the plurality of wrapping region groups to a coordinate map...including selecting a first wrapping region group from the plurality wrapping region groups and  extending a boundary of the first wrapping region group on the coordinate map... that is determining that the extended boundary of the first wrapping region group intersects a second boundary of a second wrapping region group of the plurality wrapping region groups and determining a merge score for the second wrapping region group, that is determining based on the merge score for the second wrapping region group, whether to merge the second wrapping region group with the first wrapping region group, then generating one or more tables based on the determination whether to merge the second wrapping region group with the first wrapping region group; and providing an electronic output document comprising the one or more tables...” as recited...and support in the PGPUB No. 2010165956 in paragraph(s) 202-205..also Fig(s) 5A-D...also, See the remarks pages 1-2.

Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows, “....wherein each of the wrapping regions comprises the respective fragments of text from an electronic source document... generating a plurality of wrapping region groups, wherein each of the wrapping regions is added to a corresponding the wrapping region groups...wherein adding the plurality of wrapping region groups to a coordinate map...including selecting a first wrapping region group from the plurality wrapping region groups and  extending a boundary of the first wrapping region group on the coordinate map... that is determining that the extended boundary of the first wrapping region group intersects a second boundary of a second wrapping region group of the plurality wrapping region groups and determining a merge score for the second wrapping region group, that is determining based on the merge score for the second wrapping region group, whether to merge the second wrapping region group with the first wrapping region group, then generating one or more tables based on the determination whether to merge the second wrapping region group with the first wrapping region group; and providing an electronic output document comprising the one or more tables...” as recited...and support in the PGPUB No. 2010165956 in paragraph(s) 202-205...also Fig(s) 5A-D...also, See the remarks pages 1-2.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC A TRAN/Primary Examiner, Art Unit 2177